Title: To Thomas Jefferson from Thomas Harris of Connecticut, 26 March 1804
From: Harris, Thomas (Conn.)
To: Jefferson, Thomas


          
            Sterling Connecticut, March 26th. 1804.
          
          May it Please your Excellency: Encouraged by the consideration of the benevolence and philanthropy of your character, which induces you to consider as children of one common parent, all the human race; and that amazing greatness of mind by which you are enabled, and induced to look down with contempt on the distinctions of colour, birth and wealth, among men: I, Thomas Harris, a free black man, of Sterling in the State of Connecticut, have presumed thus to address your Excellency.
          I was for many years a slave, fought for American freedom, and by that mean obtained my own; married a woman of my own colour, and had had by her five children, (a family as large as by my labour I thought I could maintain), when in the 53d. year of my age and on the third of March instant, my wife presented me with a pair of twin boys. A pair of black twin boys, are Sir, I belive no common sight, such a pair however claim protection and support from me, which I fear I shall not be able to afford them. But Sir, as a testimony of my gratitude, for those principles of Justice and humanity by you so boldly advanced and ably advocated; and of the very great respect in which I hold the Father of his Country, the friend of freedom and equal rights, the benefactor of mankind, and of people of colour in particular; I have named one of my twins Thomas, and the other Jefferson. Deign Sir to accept this humble tribute of respect, trifling indeed, but the greatest in my power to offer. The consideration that my boys, (should I be able to support them in existance) are under your Excellency’s government, a government which at once secures to all, whithe rich or poor, white or black, thier equal rights and priviliges, is comforting and encouraging. I cannot find words to express the pleasure I feel, that under your Excellency’s government and the prevalence of your principles, my boys are safe from slavery, if not from cold and hunger. It shall be my study to instill into the minds of my children, that veneration for your Excellency’s person; character; and government; which the most disinterested exertions for the good and happiness of the distressed and enslaved of all mankind, demand.
          For the many benefits our race in particular have received from your Excellency, I as an individual of them, have only my gratitude to offer and when so fair an opportunity presented of expressing it, I thought it a duty so to do. But the reward of conceous virtue is your Excellency’s and the only one you seek.
          Be pleased to pardon this trespass on your Excellency’s patience, by the Humblest of all your Humble Servants, whose earnest wish and prayer is, that your Excellency may long live the defender of freedom and sheild of the oppressed.
          
            Thomas harris 
          
        